per curiam:
Nuevamente nos vemos obligados a ejercer nuestra facultad disciplinaria contra un miembro de la profesión legal por desatender los requerimientos de este Tribunal, apartándose así de las normas éticas que rigen la práctica de la abogacía. Conforme a lo detallado a conti-nuación, ordenamos la suspensión inmediata e indefinida de la Leda. Ileska Santaliz Martell del ejercicio de la abo-gacía y de la notaría.
i — H
La Leda. Ileska Santaliz Martell fue admitida al ejerci-cio de la abogacía el 20 de agosto de 2007 y al ejercicio de la notaría el 8 de octubre de 2007. Los hechos que dan lugar a esta acción disciplinaria son los siguientes.
El 15 de mayo de 2015 el Director de la Oficina de Ins-pección de Notarías (ODIN) presentó a esta Curia un es-crito titulado “Informe Especial” sobre incumplimiento de la Ley Notarial de Puerto Rico y su reglamento, y en soli-citud de remedios, en el que nos informó que la licenciada Santaliz Martell había incumplido con su obligación de re-mitir a la ODIN sus índices de actividad notarial e infor-mes estadísticos anuales. Específicamente, se nos informó que adeudaba un total de treinta y tres índices de Activi-*913dad Notarial Mensual y dos Informes Estadísticos de Acti-vidad Notarial Anual.
En el informe se hizo constar que se orientó a la notaría sobre el derecho aplicable, se le advirtió sobre la gravedad de la conducta desplegada y las consecuencias disciplinarias que acarrea tal incumplimiento. Se le concedió un término de diez días para rendir todos los documentos adeudados y expresar las razones de su reiterado incumplimiento. Surge de dicho informe todas las gestiones realizadas por la ODIN a los fines de que se cumpliera con la ley notarial y su reglamento. El 2 de junio de 2015 emitimos una Resolución ordenando a la notaría a comparecer en un término de veinte días, contado a partir de la notificación de la Resolu-ción, para expresarse en relación con el Informe Especial. Además, se le apercibió que su incumplimiento con la orden conllevaría sanciones severas, incluyendo la suspensión del ejercicio de la abogacía.
Así las cosas, el 28 de julio de 2015 compareció nueva-mente el Director de la ODIN mediante una “Moción noti-ficando incumplimiento de orden”. En esta se detalla, entre otras cosas, que el término conferido a la licenciada Santa-liz Martell había vencido sin que la licenciada cumpliera con los requerimientos de esta Curia. Ante ello, se nos so-licitó tomar conocimiento del incumplimiento en que incu-rrió la notaría y emitir un pronunciamiento.
I — I
En innumerables ocasiones hemos señalado que el ejercicio de la profesión jurídica requiere que todo abogado y abogada observe rigurosamente los requerimientos de este Tribunal.(1) La propia naturaleza pública de la profesión de la abogacía le impone al abogado y abogada el *914deber de responder oportunamente a todo requerimiento relacionado con investigaciones disciplinarias.(2)
Por ello, como funcionarios de este Tribunal, los profe-sionales del Derecho tienen un deber ineludible de respe-tar, acatar y responder diligentemente nuestras órdenes.(3) Desatender nuestras órdenes constituye una afrenta a la autoridad de los tribunales e infringe el Canon 9 del Có-digo de Ética Profesional.(4) Por consiguiente, cuando un abogado no atiende con diligencia nuestros requerimientos y se muestra indiferente ante los apercibimientos de san-ciones disciplinarias, procede la suspensión inmediata del ejercicio de la profesión.(5)
Asimismo, sabemos que todo notario y toda notaría está obligado a cumplir cabalmente con la Ley Notarial de Puerto Rico(6) y el Reglamento Notarial de Puerto Rico.(7) Tanta es la importancia de esto que hemos enfatizado que desacatar los requerimientos cursados por la ODIN equivale a ignorar las órdenes de este Tribunal.(8) Los notarios y las notarías deben tener un cuidado extremo y deben desempeñarse con esmero, diligencia y estricto celo profesional.(9) Por lo tanto, el incumplimiento con estas fuentes de obligaciones y deberes los expone a la acción disciplinaria correspondiente.(10)
*915El Art. 12 de la Ley Notarial de Puerto Rico(11) y la Regla 12 de su Reglamento(12) disponen que los notarios y las notarías tienen la obligación de rendir índices mensuales sobre sus actividades notariales no más tarde del décimo día calendario del mes siguiente al mes informado. De igual forma, los notarios tienen que remitir el índice mensual a ODIN aun cuando no hayan tenido actividad notarial durante ese mes, en cuyo caso, deberán enviar un informe negativo sobre la actividad notarial.(13)
Hemos señalado que “la omisión de rendir índices notariales es una falta grave a los deberes que le impone la investidura de la fe pública notarial al notario, y por ello tal conducta merece severas sanciones disciplinarias”.(14) De igual forma, hemos enfatizado que “dejar de enviar los referidos índices dentro del término exigido por ley puede prestarse a actuaciones de naturaleza grave y contribuir a la desviación de la fe pública que reviste a los notarios”.(15)
Por otra parte, el Art. 48 de la Ley Notarial de Puerto Rico(16) dispone la forma como los notarios y las notarías conservarán los Protocolos. A tales fines, son res-ponsables de su integridad y se exponen a sanciones si se deterioran o pierden por su falta de diligencia.(17) El com-promiso del notario y de las notarías en torno al cuidado de los Protocolos es a tal grado, que el Art. 48 de la Ley Notarial de Puerto Rico, supra, les impone la responsabilidad por el deterioro o la pérdida de estos. El notario y la nota-ría tendrán la obligación de reponerlos o restaurarlos a sus *916expensas.(18) Claro está, el que el notario o la notaría cum-pla con su deber no impide que este Tribunal le imponga unas sanciones o medidas disciplinarias adecuadas.(19)
HH HH
En el presente caso, la licenciada Santaliz Martell in-cumplió con su deber de responder diligente y oportuna-mente ante las órdenes y requerimientos de este Tribunal. Este cuadro fáctico se agrava ante el incumplimiento rei-terado con su obligación de rendir los índices notariales mensuales e informes estadísticos anuales, deficiencias que hoy no han sido subsanadas.
No empece a lo anterior y luego de una orden al res-pecto, la licenciada Santaliz Martell aún no ha entregado su obra notarial completa ni ha cumplido con los requeri-mientos que le hiciera la ODIN en cuanto a sus índices notariales e informes estadísticos. Su actitud demuestra una falta de compromiso e indiferencia hacia la práctica del notariado.
IV
En vista de lo anterior, decretamos la suspensión inde-finida e inmediata del ejercicio de la abogacía y de la nota-ría de la licenciada Santaliz Martell, según se le había apercibido. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad de seguir representándolos, de-volverles los expedientes de casos pendientes y así como cualesquiera honorarios recibidos por trabajos no realizados. De igual manera, tendrá la responsabilidad de informar de su suspensión indefinida a cualquier foro judicial o administrativo de Puerto Rico en que tenga algún *917asunto pendiente. Deberá acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de 30 días a partir de la notificación de esta Opinión per curiam y Sentencia.
Finalmente, el Alguacil de este Tribunal deberá incau-tar la obra protocolar y el sello notarial de la señora San-taliz Martell, y entregarlos al Director de la ODIN para que realice la correspondiente investigación e informe.

Se dictará Sentencia de conformidad.


 In re Cepero Rivera et al., 193 DPR 1021 (2015); In re Aponte Del Valle, 189 DPR 245, 249 (2013); In re Rivera Rosado, 180 DPR 698, 701 (2011); In re Morales Rodríguez, 179 DPR 766, 768 (2010).


 In re Prieto Rivera, 180 DPR 692, 697 (2011); In re Morales Rodríguez, supra, pág. 769; In re García Incera, 177 DPR 329, 331 (2009).


 In re Rodríguez Zayas, 194 DPR 337 (2015).


 4 LPRA Ap. IX; In re Rodríguez Zayas, supra; In re Dávila Toro, 193 DPR 159 (2015); In re Pacheco Pacheco, 192 DPR 553, 560 (2015); In re García Incera, supra, pág. 331.


 In re Feliciano Jiménez, 176 DPR 234, 235 (2009); In re Arzón Rivera, 175 DPR 763, 765 (2009).


 4 LPRA see. 2001 et seq.


 4 LPRAAp. XXIV.


 In re Rodríguez Zayas, supra, pág. 342.


 In re Martínez Sotomayor, 189 DPR 492, 499 (2013).


 íd.


 4 LPRA see. 2023.


 4 LPRAAp. XXIV.


5) 4 LPRA see. 2023.


 In re Miranda Casasnovas, 175 DPR 774, 778 (2009).


 íd. Véanse, además: In re Feliciano Lasalle, 175 DPR 110, 114 (2008); In re Montañez Miranda, 158 DPR 738 (2003); In re Alvarado Tizol, 122 DPR 587 (1988).


 4 LPRA see. 2072.


 In re Rosenbaum, 189 DPR 115, 119 (2013).


 íd.


 íd.